DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks, filed 08 March 2022, are noted with appreciation.
Claims 1-6 and 8-15 are noted with appreciation.
Terminal Disclaimer
The terminal disclaimer filed on 08 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,141,759 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03 January 2022, 14 February 2022, and 03 March 2022 were filed after the mailing date of the non-final Office action on 08 December 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Primary Examiner.
Response to Arguments
The rejection under 35 USC 112(b), set forth in the prior Office action, is withdrawn in view of the amendment.
The rejection under 35 USC 103, set forth in the prior Office action, is withdrawn in view of the amendment incorporating the allowable subject matter of original claim 7 into independent claim 1.
The non-statutory double patenting rejection in view of US 11,141,759 B2, set forth in the prior Office action, is withdrawn in view of the above-mentioned terminal disclaimer.
The non-statutory double patenting rejection in view of co-pending 16/494,308 (US 2020/0016627 A1) is withdrawn in view of the above-mentioned amendment and the most recent amendment in the co-pending application.
Allowable Subject Matter
Claims 1-6 and 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The reasons for allowance remain the same as set forth under this heading in the prior Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
30 March 2022